Citation Nr: 0517233	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty with verified service from 
August 1938 to December 1945 and unverified subsequent 
service from July 1946 to November 1954.  He died in November 
1954 while in service.  His widow is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which declined to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.    


FINDINGS OF FACT

1.  In a December 1956 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  Evidence added to the record since the December 1956 
Board decision that denied the appellant's claim of service 
connection for the cause of the veteran's death does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The Board's December 1956 decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the final Board decision is not 
new and material; and the requirements to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material evidence were amended effective 
August 29, 2001.  These amendments are effective only as to 
claims received on or after August 29, 2001, as here.  
Therefore, they are applicable to the cause of death claim.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).    

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in July 2002, and in the 
statement of the case and  supplemental statement of the 
case.  The RO did notify the appellant of information 
necessary to reopen the claim for service connection for the 
cause of the veteran's death.  Also, the appellant was 
informed of the information and evidence necessary to 
substantiate the underlying claim for service connection for 
the cause of the veteran's death; which evidence she was 
expected to submit; and which evidence VA would attempt to 
obtain for her.  She was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of her claim.  

With regard to the issue of, the Board notes that the VCAA 
explicitly provides that, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  

The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the initial notice letter, 
prior to the adjudication appealed, meets the timing 
requirements of VCAA.  

II.  Application to Reopen Claims Based on New and Material 
Evidence 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   No compensation shall 
be paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs. Id.  

Under the laws administered by VA, service connection may be 
granted for the cause of death by suicide where it is 
established that at the time of death there was mental 
unsoundness due to or the proximate result of a service 
connected disease or injury.  Where the evidence shows no 
reasonable adequate motive for suicide, it will be considered 
to have resulted from mental unsoundness and the act itself 
considered to be evidence of mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances that could lead a 
rational person to self-destruction.   38 U.S.C.A. § 1310 
(West Supp. 2002); 38 C.F.R. § 3.302.  In the absence of a 
determination of an unsound mind, a veteran's death by 
suicide would be considered the result of his own willful 
misconduct, and service connection for the cause of death 
would be precluded.  See 38 C.F.R. §§ 3.301(a), 3.302(a).  
These rules are the same as at the time of the December 1956 
Board decision, albeit with different regulation codes.  See 
38 C.F.R. § 4.19 (1956).

The record shows that in a December 1956 decision, the Board 
denied service connection for the cause of the veteran's 
death on the basis that the evidence did not show that the 
veteran was mentally unsound at the time he took his own 
life; and that his death was the result of his own willful 
misconduct.  In that decision the Board also determined that 
the evidence showed that the veteran was having difficulty 
meeting financial obligations at the time of his death and 
that the evidence did not show that the veteran behaved in a 
manner to warrant a conclusion that he was mentally deranged 
prior to or at the time of his death.

The Board's December 1956 decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition. 38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In April 2002, the appellant applied to have her 
claim for service connection for the cause of the veteran's 
death be reopened.  In November 2002, the RO denied the 
application on the basis that no new and material evidence 
had been presented to show that the veteran was mentally 
disturbed at the time of his death.

As defined by the regulation in effect when the appellant 
filed her application in April 2002 to reopen the claim of 
service connection for the cause of the veteran's death, 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the 1956 Board decision.

The evidence received subsequent to the final decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Evidence submitted subsequent to the 1956 Board decision 
includes a letter from a Member of Congress dated in December 
1956; an adjudication document regarding compensation under 
the Federal Employees' Compensation Act dated in July 1955; 
an October 1956 decision of the Dependents Pension Board; a 
certificate of death dated in November 1954; two copies of an 
Army document titled Statement of Death, dated in December 
1954; a certificate of service dated in September 2002; a 
letter from NPRC dated in September 2002; a letter from the 
appellant to Senator Jeff Sessions; two copies of letters to 
the veteran from family of fellow servicemen who were killed 
in service; two copies of a statement from the appellant 
dated in January 2003; a newspaper article; and other 
statements from the appellant.

Documents received since 1956, which were previously 
available and thus not "new" include the certificate of 
death and the Army Statement of Death.  The adjudication 
document regarding compensation under the Federal Employees' 
Compensation Act dated in July 1955, and the October 1956 
decision of the Dependents Pension Board, are cumulative of 
documents available prior to the 1956 Board decision.

The other additional documents submitted subsequent to the 
1956 Board decision are new since they were not previously 
submitted.  Further, with few exceptions, the newly submitted 
documents are not cumulative of evidence available prior to 
the 1956 Board decision.  These documents, however, do not 
contain evidence material to the appellant's claim.  This is 
because none of the evidence submitted since 1956 relates to 
an unestablished fact necessary to substantiate the claim.  
Nor do they raise a reasonable possibility of substantiating 
the underlying claim for service connection for the cause of 
the veteran's death.

In a December 1956 decision, the Board denied service 
connection for the cause of the veteran's death on the basis 
that the evidence did not show that the veteran was mentally 
unsound at the time he took his own life; and that his death 
was the result of his own willful misconduct.  In the absence 
of a determination of an unsound mind, a veteran's death by 
suicide would be considered the result of his own willful 
misconduct, and service connection for the cause of death 
would be precluded.  See 38 C.F.R. §§ 3.301(a), 3.302(a).  

In this case, evidence relating to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection for the cause of the veteran's death would be 
evidence addressing whether the veteran was mentally unsound 
at the time he took his own life.  None of the evidence 
received since 1956, however, is material to the question of 
whether the veteran was mentally unsound at the time he took 
his own life or of whether his death was the result of his 
own willful misconduct.

In the appellant's VA Form 9, she points to several documents 
which she argues constitute new and material evidence 
warranting the reopening of her claim.  The Army Statement of 
Death contains noted circumstances of "self inflicted while 
mentally unsound."  While this is material to the core 
issue, this document was available and considered at the time 
of the 1956 Board decision.   At that time, after 
consideration of all of the available evidence, the Board 
denied the claim based on the conclusion that the veteran was 
not shown to have been mentally unsound at the time he took 
his own life, and that his death was the result of his own 
willful misconduct.  Thus, as the Statement of Death is not 
new, its submission since 1956 does not provide a basis for 
reopening this claim.

The appellant also points to three letters that were sent to 
the veteran in 1951 and 1952.  These letters were sent by 
family members of two soldiers who served with the veteran 
and were killed in action.  The authors wrote generally 
requesting information about the circumstances surrounding 
the death of their family member.  While these letters are 
"new" because they were not available at the time of the 
1956 Board decision, they do not provide evidence addressing 
whether the veteran was unsound at the time of his suicide 
several years later in 1954.  While these letters may suggest 
the hardships of the conditions in which the veteran served 
during that conflict several years before his suicide, they 
do not address the veteran's condition with respect to 
soundness at the time of his suicide.  They therefore do not 
relate to an unestablished fact necessary to substantiate the 
claim, and therefore are not material to the issue here.  

Similarly, an undated newspaper article discusses the facts 
surrounding the veteran's death, and his military service 
background, but does not relate to the unestablished fact 
necessary to substantiate the appellant's claim.

In a statement received with her VA Form 9, the appellant has 
asserted that her husband had PTSD at the time of his death, 
and this was responsible for his suicide.   With respect to 
the appellant's statements, lay statements are considered to 
be competent evidence when describing features or symptoms of 
an injury or illness or an event.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Also, the statements from the 
appellant, which describe the veteran's symptoms at the time 
of his suicide, are cumulative in nature to statements 
previously made.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

What is (and was previously) missing in this case is evidence 
to negate the conclusion that his death was the result of his 
own willful misconduct; or otherwise to substantiate 
entitlement to service connection for the cause of the 
veteran's death.  In this case, what would be necessary would 
be new evidence showing the veteran was unsound at the time 
of his suicide.  None of the new additional records received 
since December 1956 contains a medical opinion or competent 
medical evidence otherwise on this issue.  Thus, the evidence 
received since the December 1956 decision does not include 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, nor raises a reasonable possibility 
of substantiating the claim, and is therefore not new and 
material.  38 C.F.R. § 3.156. 

Because the evidence submitted since the December 1956 Board 
decision is not new and material, the claim is not reopened 
and the current appeal must be denied on that basis.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for the 
cause of the veteran's death, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


